Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1 of instant application rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-25 of Patent No. 11373099.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below

Instant Application
16235100 (11373099)
1  A computing device to implement an artificial-intelligence-as-a-service (AIaaS) deployment in a communication network, the computing device comprising: a network interface card (NIC); and processing circuitry coupled to the NIC, the processing circuitry configured to: retrieve a plurality of artificial intelligence (Al) models and metadata information of the Al models; decode a request for an Al workload received via the NIC, the request including input data; select an Al model of the plurality of Al models based on the request and the metadata; select a hardware accelerator from a plurality of hardware accelerators based on the request; and cause execution of a binary for an instance of the Al model using the hardware accelerator to process the input data.
1.  A computing device adapted for artificial intelligence (Al) model processing, the computing device comprising: communication circuitry to receive a request for an Al operation using an Al model, the request including at least one characteristic of the Al model and input data for the Al operation; and processing circuitry configured to: parse the request to determine the  at least one characteristic and the input data; obtain a binary for an instance of the Al model based on the at least one characteristic of the Al model within the request; identify, based on quality of service (QoS) information associated with the at least one characteristic, an Al hardware platform from a plurality of available Al hardware platforms for execution of the binary for the Al model instance, the plurality of available hardware platforms associated with a corresponding plurality of hardware accelerator types; and cause execution of the binary for the instance of the Al model to process the input data using the Al hardware platform.




The claim 1 of the instant application is obvious in relation to claims 1-25 of the Patent (11373099). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

 3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443